Name: Council Implementing Regulation (EU) 2018/870 of 14 June 2018 implementing Article 21(1) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya
 Type: Implementing Regulation
 Subject Matter: civil law;  international affairs;  Africa
 Date Published: nan

 15.6.2018 EN Official Journal of the European Union L 152/1 COUNCIL IMPLEMENTING REGULATION (EU) 2018/870 of 14 June 2018 implementing Article 21(1) of Regulation (EU) 2016/44 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) 2016/44 of 18 January 2016 concerning restrictive measures in view of the situation in Libya and repealing Regulation (EU) No 204/2011 (1), and in particular Article 21(1) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 18 January 2016, the Council adopted Regulation (EU) 2016/44. (2) On 7 June 2018, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1970 (2011) added six persons to the list of persons and entities subject to restrictive measures. (3) Annex II to Regulation (EU) 2016/44 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) 2016/44 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 June 2018. For the Council The President E. ZAHARIEVA (1) OJ L 12, 19.1.2016, p. 1. ANNEX The following persons are added to the list in Annex II to Regulation (EU) 2016/44: 21. Name: 1: Ermias 2: Ghermay 3: na 4: na Title: na Designation: Leader of a transnational trafficking network DOB: Approximately (35-45 years old) POB: (possibly Asmara, Eritrea) Good quality a.k.a.: na Low quality a.k.a.: a) Ermies Ghermay b) Ermias Ghirmay Nationality: Eritrea Passport no: na National identification no: na Address: (Known address: Tripoli, Tarig sure no. 51, likely moved to Sabratha in 2015.) Listed on:7 June 2018Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze) Listed pursuant to paragraph 22(a) of resolution 1970 (2011); paragraph 4(a) of resolution 2174 (2014); paragraph 11(a) of resolution 2213 (2015). Additional information Ermias Ghermay is extensively documented by multiple reliable sources, including criminal investigations, identifying him as one of the most important sub-Saharan actors involved in the illicit trafficking of migrants in Libya. Ermias Ghermay is a leader of a transnational network responsible for trafficking and smuggling tens of thousands of migrants, mainly from the Horn of Africa to the coast of Libya and onwards to destination countries in Europe and the United States. He has armed men at his disposal, as well as warehouses and detention camps where serious human rights abuses are reportedly being committed against migrants. He works in close cooperation with Libyan smuggling networks like that of Abu-Qarin, and he is considered their Eastern supply chain. His network stretches from Sudan to the coast of Libya and to Europe (Italy, France, Germany, the Netherlands, Sweden, the United Kingdom) and the United States. Ghermay controls private detention camps around the Libyan northwest coast where migrants are detained, and where serious abuses against migrants have taken place. From these camps, migrants are transported to Sabratha or Zawiya. In recent years, Ghermay has organised countless perilous journeys across the sea, exposing migrants (including numerous minors) to the risk of death. The Court of Palermo (Italy) issued arrest warrants in 2015 against Ermias Ghermay in relation to the smuggling of thousands of migrants under inhumane circumstances, including the shipwrecking on 13 October 2013 near Lampedusa in which 266 people died. 22. Name: 1: Fitiwi 2: Abdelrazak 3: na 4: na Title: na Designation: Leader of a transnational trafficking network DOB: Approximately (30-35 years old) POB: Massaua, Eritrea Good quality a.k.a.: na Low quality a.k.a.: Fitwi Esmail Abdelrazak Nationality: Eritrea Passport no: na National identification no: na Address: na Listed on:7 June 2018Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze) Listed pursuant to paragraph 22(a) of resolution 1970 (2011); paragraph 4(a) of resolution 2174 (2014); paragraph 11(a) of resolution 2213 (2015). Additional information Fitiwi Abdelrazak is a leader of a transnational network responsible for trafficking and smuggling tens of thousands of migrants, mainly from the Horn of Africa to the coast of Libya and onwards to destination countries in Europe and the United States. Fitiwi Abdelrazak has been identified in open sources and in several criminal investigations as one of the top-level actors responsible for the exploitation and abuse of a large number of migrants in Libya. Abdelrazak has extensive contacts within Libyan smuggling networks and has accumulated immense wealth through the illicit trafficking of migrants. He has armed men at his disposal, as well as warehouses and detention camps where serious human rights abuses are being committed. His network is composed of cells reaching from Sudan, Libya, Italy and onwards to destination countries for migrants. Migrants in his camps are also bought from other parties, such as other local detention facilities. From these camps, migrants are transported to the Libyan coast. Abdelrazak has organised countless perilous maritime journeys, exposing migrants (including minors) to the risk of death. Abdelrazak is linked to at least two shipwrecks with fatal consequences between April 2014 and July 2014. 23. Name: 1: Ahmad 2: Oumar 3: al-Dabbashi 4: na Title: na Designation: Commander of the Anas al-Dabbashi militia, Leader of a transnational trafficking network DOB: Approximately (30 years old ) POB: (possibly Sabratha, Talil neighbourhood) Good quality a.k.a.: na Low quality a.k.a.: a) Al-Dabachi b) Al Ammu c) The Uncle d) Al-Ahwal Nationality: Libya Passport no: na National identification no: na Address: a) Garabulli, Libya b) Zawiya, Libya Listed on:7 June 2018Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze) Listed pursuant to paragraph 22(a) of resolution 1970 (2011); paragraph 4(a) of resolution 2174 (2014); paragraph 11(a) of resolution 2213 (2015). Additional information Ahmad al-Dabbashi is the commander of the Anas al-Dabbashi militia, formerly operating in the coastal area between Sabratha and Melita. Al-Dabbashi is a significant leader in illicit activities related to the trafficking of migrants. The al-Dabbashi clan and militia also cultivate relationships with terrorist and violent extremist groups. Al-Dabbashi is currently active around Zawiya, after violent clashes broke out with other militia and rivalling smuggling organisations around the coastal area in October 2017, resulting in over 30 deaths including civilians. In response to his ouster, Ahmad al-Dabbashi on 4 December 2017 publicly vowed to return to Sabratha with weapons and force. There is extensive evidence that Al-Dabbashi's militia has been directly involved in the illicit trafficking and smuggling of migrants, and that his militia controls departure areas for migrants, camps, safe houses and boats. There is information that supports the conclusion that Al-Dabbashi has exposed migrants (including minors) to brutal conditions and sometimes fatal circumstances on land and at sea. After violent clashes between al-Dabbashi's militia and other militia in Sabratha, thousands of migrants were found (many in serious condition), most of them held in centres of the Martyrs Anas al-Dabbashi brigade and al-Ghul militia. The al-Dabbashi clan, and the connected Anas al-Dabbashi militia, have long-standing links with Islamic State in the Levante (ISIL) and its affiliates. Several ISIL operatives have been in their ranks, including Abdallah al-Dabbashi, the ISIL caliph of Sabratha. Al-Dabbashi was also allegedly involved in orchestrating the murder of Sami Khalifa al-Gharabli, who was appointed by the Sabratha municipal council to counter migrant smuggling operations in July 2017. Al-Dabbashi's activities largely contribute to the mounting violence and insecurity in western Libya and threaten peace and stability in Libya and neighbouring countries. 24. Name: 1: MUS'AB 2: ABU-QARIN 3: na 4: na Title: na Designation: Leader of a transnational trafficking network DOB:19 Jan. 1983POB: Sabratha, Libya Good quality a.k.a.: na Low quality a.k.a.: a) ABU-AL QASSIM OMAR Musab Boukrin b) The Doctor c) Al-Grein Nationality: Libya Passport no: a) 782633, issued on 31 May 2005b) 540794, issued on 12 Jan. 2008National identification no: na Address: na Listed on:7 June 2018Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze) Listed pursuant to paragraph 22(a) of resolution 1970 (2011); paragraph 4(a) of resolution 2174 (2014); paragraph 11(a) of resolution 2213 (2015). Additional information Mus'ab Abu-Qarin is seen as a central actor in human trafficking and migrant smuggling activities in the area of Sabratha, but also works from Zawiya and Garibulli. His transnational network covers Libya, European destinations, sub-Saharan countries for the recruitment of migrants and Arab countries for the financial sector. Reliable sources have documented his collusion in human trafficking and smuggling with Ermias Ghermay, who takes care of the Eastern supply chain on behalf of Abu-Qarin. There is evidence that Abu-Qarin has cultivated relationships with other actors in the trafficking business, notably Mohammed Kachlaf (cousin and head of the al-Nasr brigade, also proposed for listing) in Zawiya. A former accomplice of Abu-Qarin, who is now cooperating with the Libyan authorities, claims that Abu-Qarin organised journeys over sea for 45 000 people in 2015 alone, exposing migrants (including minors) to the risk of death. Abu-Qarin is the organiser of a journey on 18 April 2015 ending in a shipwrecking in the Sicilian Canal that caused the death of 800 people. Evidence, including from the UN Panel of Experts, documents that he is responsible for the detention of migrants under brutal conditions, including in Tripoli near the al-Wadi area and seaside resorts near Sabratha where migrants are held. Abu-Qarin is reported to have been close to the al-Dabbashi clan in Sabratha, until a conflict broke out over a protection tax. Sources have reported that Abu-Qarin has paid persons close to violent extremists in the Sabratha area, in exchange for the approval to smuggle migrants on behalf of violent extremist circles, that financially benefit from the exploitation of illegal immigration. Abu-Qarin is connected to a network of smugglers composed of Salafi armed groups in Tripoli, Sebha and Kufra. 25. Name: 1: Mohammed 2: Kachlaf 3: na 4: na Title: na Designation: Commander of the Shuhada al-Nasr brigade, Head of the Petrol Refinery Guard of Zawiya's refinery DOB: na POB: Zawiya, Libya Good quality a.k.a.: na Low quality a.k.a.: a) Kashlaf b) Koshlaf c) Keslaf d) al-Qasab Nationality: Libya Passport no: na National identification no: na Address: Zawiya, Libya Listed on:7 June 2018Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze) Listed pursuant to paragraph 22(a) of resolution 1970 (2011); paragraph 4(a) of resolution 2174 (2014); paragraph 11(a) of resolution 2213 (2015). Additional information Mohammed Kachlaf is the head of the Shuhada al Nasr brigade in Zawiya, Western Libya. His militia controls the Zawiya refinery, a central hub of migrant smuggling operations. Kachlaf also controls detention centres, including the Nasr detention centre  nominally under the control of the DCIM. As documented in various sources, the network of Kachlaf is one of the most dominant in the field of migrant smuggling and the exploitation of migrants in Libya. Kachlaf has extensive links with the head of the local unit of the coast guard of Zawiya, al-Rahman al-Milad, whose unit intercepts boats with migrants, often of rivalling migrant smuggling networks. Migrants are then brought to detention facilities under the control of the Al Nasr militia, where they are reportedly held in critical conditions. The Panel of Experts for Libya collected evidence of migrants that were frequently beaten, while others, notably women from sub-Saharan countries and Morocco, were sold on the local market as sex slaves. The Panel has also found that Kachlaf collaborates with other armed groups and has been involved in repeated violent clashes in 2016 and 2017. 26. Name: 1: Abd 2: Al-Rahman 3: al-Milad 4: na Title: na Designation: Commander of the Coast Guard in Zawiya DOB: Approximately (29 years old) POB: Tripoli, Libya Good quality a.k.a.: na Low quality a.k.a.: a) Rahman Salim Milad b) al-Bija Nationality: Libya Passport no: na National identification no: na Address: Zawiya, Libya Listed on:7 June 2018Other information: Listed pursuant to paragraphs 15 and 17 of resolution 1970 (Travel Ban, Asset Freeze) Listed pursuant to paragraph 22(a) of resolution 1970 (2011); paragraph 4(a) of resolution 2174 (2014); paragraph 11(a) of resolution 2213 (2015). Additional information Abd al Rahman al-Milad heads the regional unit of the Coast Guard in Zawiya that is consistently linked with violence against migrants and other human smugglers. The UN Panel of Experts claims that Milad, and other coastguard members, are directly involved in the sinking of migrant boats using firearms. Al-Milad collaborates with other migrant smugglers such as Mohammed Kachlaf (also proposed for listing) who, sources suggest, is providing protection to him to carry out illicit operations related to the trafficking and smuggling of migrants. Several witnesses in criminal investigations have stated they were picked up at sea by armed men on a Coast Guard ship called Tallil (used by al-Milad) and taken to the al-Nasr detention centre, where they are reportedly held in brutal conditions and subjected to beatings.